   Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                   :
THE BOARD OF TRUSTEES OF THE UNITED
                                                                   :
FURNITURE WORKERS PENSION FUND A,
                                                                   :  Civil Action No.
                                                                   :
                                    Plaintiff,
                                                                   :
                                                                   :
                  -against-
                                                                   :
                                                                   :
ROBERT LONGO, INC.,
                                                                   :
                                                                   :
                                    Defendant.
                                                                   :
--------------------------------------------------------------------x


                                             COMPLAINT

                1.       This is an action by the Board of Trustees of the United Furniture Workers

 Pension Fund A (the “Plan”) as a fiduciary of the Plan, on behalf of the Plan, to collect from

 defendant Robert Longo, Inc. (“RLI”) unpaid withdrawal liability owed to the Plan by Vitobob

 Furniture, Inc. (“Vitobob Furniture”), the defendant in The Board of Trustees of the United

 Furniture Workers Pension Fund A v. Vitobob Furniture, Inc., 1:19-CV-02708-LDH-JO (the

 “Action”), which is a related case filed by the Plan on May 8, 2019, and a member of RLI’s

 controlled group of employers as defined in Title IV of ERISA as of the date Vitobob Furniture

 ceased to have an obligation to contribute to the Plan. Plaintiff seeks payment of unpaid

 withdrawal liability, interest on that unpaid amount, liquidated damages as provided by law, and

 the attorneys’ fees and costs of this action from defendant RLI, and such other and further legal

 and equitable relief as this Court deems appropriate.
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 2 of 7 PageID #: 2




                                     Jurisdiction and Venue

               2.      This Court has jurisdiction over the subject matter of this action pursuant

 to Sections 502(e)(l), 502(f) and 4301(c) of the Employee Retirement Income Security Act of

 1974 (“ERISA”), as amended, the Multi-Employer Pension Plan Amendments Act of 1980

 (“MPPAA”), 29 U.S.C. §§ 1132(e)(1), 1132(f) and 1451(c), in that this is an action by a

 fiduciary of the Plan to compel an employer to pay withdrawal liability pursuant to ERISA §§

 515 and 4301(b), 29 U.S.C. §§ 1145 and 1451(b).

               3.      Venue is based on the district in which the defendant resides and has done

 business, the Eastern District of New York, pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d).

                                              Parties

               4.      The Board of Trustees of the Plan (“Pension Plan Board”) is a fiduciary of

 the Plan.

               5.      The Plan is an “employee pension benefit plan” within the meaning of

 ERISA § 3(2), 29 U.S.C. § 1002(2), in that it was established by an employee organization, and

 it is maintained for the purpose of providing its participants and beneficiaries with retirement

 income.

               6.      The Plan is a “multi-employer plan” within the meaning of ERISA

 § 3(37)(A), 29 U.S.C. § 1002(37)(A), and ERISA § 4001(a)(3), 29 U.S.C. § 1301(a)(3), in that

 more than one employer is required to contribute to the Plan, and the Plan is maintained

 pursuant to collective bargaining agreements between one or more employee organizations and

 more than one employer.

               7.      The Pension Plan Board is the sponsor of the Plan within the meaning of

 ERISA § 4001(a)(10), 29 U.S.C. § 1301(a)(10).


                                                 2
601163397.4
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 3 of 7 PageID #: 3




               8.      The Plan is administered in Nashville, Tennessee.

               9.      Vitobob Furniture was a New York corporation that operated a furniture

 manufacturing facility at 38-79 13th Street, Long Island City, New York and was an “employer”

 under ERISA § 3(5), 29 U.S.C. § 1002(5).

               10.     Upon information and belief, at all relevant times, Robert Longo and/or

 his spouse owned a controlling interest in Vitobob Furniture within the meaning of ERISA

 §4001(b)(1), 29 U.S.C. §1301(b)(1).

              Vitobob Furniture’s Obligation to Make Contributions to the Plan

                11.    Amalgamated Industrial Union Local 76B, a division of the IUE-CWA,

 AFL-CIO, (the “Union”) and Vitobob Furniture entered into a collective bargaining agreement

 for the period September 1, 2007 through August 31, 2010, and continuing from year to year

 thereafter unless terminated by written notice at least 60 days prior to expiration (the “CBA”).

 The CBA covered all employees of Vitobob Furniture engaged in the manufacture and

 assembly of furniture (and related work), excluding clerical, sales, executive and supervisory

 employees, and required Vitobob Furniture to make contributions to the Plan for work

 performed by covered employees.

                12.    The Plan was established and is governed by an Agreement and

 Declaration of Trust adopted as of October 10, 1962, and as amended from time to time since

 then (the “Trust Agreement”).

                13.    The Trust Agreement provides that delinquent contributing employers

 shall be liable to the Plan for interest on the amount of delinquent contributions due and owing

 at a rate of one (1) percent per month of delinquency, or the prevailing prime rate of interest

 plus two (2) percentage points per annum, whichever is greater, and for liquidated damages in


                                                 3
601163397.4
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 4 of 7 PageID #: 4




 an amount equal to twenty percent (20%) of the unpaid contributions, as well as the Plan’s

 attorneys’ fees and costs.

                                RLI Was a Trade or Business under
                              Common Control with Vitobob Furniture

                14.    Upon information and belief, RLI is a New York corporation that owns or

 owned the real properties and the buildings at 38-72 13th Street, long Island City, New York and

 38-79 13th Street, Long Island City, New York (“Premises”).

                15.    Upon information and belief, at all relevant times, Robert Longo and/or

 his spouse owned a controlling interest in RLI within the meaning of ERISA §4001(b)(1), 29

 U.S.C.§1301(b) (1).

                16.    Upon information and belief, at all relevant times, RLI leased the

 Premises, or portions thereof, to Vitobob Furniture in connection with Vitobob Furniture’s

 furniture manufacturing operations.

                17.    Upon information and belief, at all relevant times, Vitobob Furniture and

 RLI were trades or businesses under common control and constituted the same “employer” with

 respect to the Plan under Title IV of ERISA.

                             CLAIM FOR RELIEF:
                 COLLECTION OF UNPAID WITHDRAWAL LIABILITY

                18.    The Plan repeats and realleges each of the allegations contained in

 paragraphs 1 through 17 of this Complaint as if fully set forth herein.

                19.    By letter dated November 2, 2018, the Plan notified Vitobob Furniture that

 the Plan had determined that Vitobob Furniture had permanently ceased to have an obligation to

 contribute to the Plan in the Plan fiscal year beginning March 1, 2018.




                                                 4
601163397.4
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 5 of 7 PageID #: 5




                20.    The Plan determined that Vitobob Furniture’s withdrawal liability to the

 Plan is $238,080 payable in 80 quarterly payments of $2,976, with the first payment due and

 payable to the Plan on or before January 1, 2019.

                21.    The Plan’s notice of assessment of withdrawal liability to Vitobob

 Furniture was notice to every member of the Vitobob Furniture controlled group, including RLI

 (the “Vitobob Controlled Group”).

                22.    By letter dated February 27, 2019, the Plan notified Vitobob Furniture

 (and the Vitobob Controlled Group) that it had failed to make the first installment of its

 withdrawal liability payment obligation and that if this delinquency was not cured within 60

 days (by April 28, 2019), the full withdrawal liability shall be accelerated.

                23.    Neither Vitobob Furniture nor any member of the Vitobob Controlled

 Group, including RLI, has made any of the required installment payments or sought to timely

 arbitrate the withdrawal liability assessment as required under ERISA Section 4221, 29 U.S.C.

 §1401.

                24.    Having failed to arbitrate any issue after receiving the assessment from the

 Plan, Vitobob Furniture and every member of the Vitobob Controlled Group, including RLI,

 have waived their right to challenge the assessed withdrawal liability.

                25.    Since Vitobob Furniture failed to make any of the required installment

 payments on the withdrawal liability owed to the Plan, and failed to cure this deficiency upon

 notice from the Plan, the entire withdrawal liability due and owing by Vitobob Furniture to the

 Plan has been accelerated pursuant to ERISA Section 4219(c)(5), 29 U.S.C. §1399(c)(5).




                                                  5
601163397.4
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 6 of 7 PageID #: 6




                26.    On May 8, 2019, Plaintiff commenced the Action in this Court seeking to

 collect, pursuant to ERISA §§ 502(g) and 4301(b), 29 U.S.C. §§ 1132(g) and 1451(b), the entire

 withdrawal liability due and owing by Vitobob Furniture to the Plan.

                27.    Plaintiff caused Vitobob Furniture to be duly served with the Summons

 and Complaint in that action.

                28.    Vitobob Furniture failed to enter an appearance in the case.

                29.    On July 10, 2019, the Clerk of the Court filed an entry of Default by

 Vitobob Furniture (Docket #8).

                30.    The Plan filed a Motion for a Default Judgment on September 10, 2019

 (Docket #9-10). That motion is still pending.

                31.    In addition, or as an alternative, to seeking recovery from Vitobob

 Furniture, the Plan is entitled to payment from RLI of the entire unpaid balance of the assessed

 withdrawal liability in the amount of $238,080, as well as interest at a rate of one (1) percent per

 month of delinquency from January 1, 2019 through the date judgment is entered; liquidated

 damages equal to $47,616 (20% of the unpaid balance of the assessed withdrawal liability); and

 the Plan’s reasonable attorneys fees’ and costs incurred in this action.

               WHEREFORE, Plaintiff demands that judgment be entered:

               1.      Awarding to the Plan pursuant to ERISA §§ 502(g) and 4301(b), 29

U.S.C. §§ 1132(g) and 1451(b), against RLI:

                       a.      Unpaid withdrawal liability in the amount of $238,080.00;
                               and

                       b.      interest on the withdrawal liability at a rate of one (1)
                               percent per month of delinquency from January 1, 2019,
                               through the date judgment is entered; and



                                                 6
601163397.4
    Case 1:19-cv-05734-BMC Document 1 Filed 10/10/19 Page 7 of 7 PageID #: 7




                     c.     liquidated damages equal to $47,626 (which is 20% of
                            $238,080): and

                     d.     the reasonable attorneys’ fees and costs of this action
                            incurred by the Plan.

               2.    Granting to the Plan such other and further relief as the Court deems

appropriate.

New York, New York
October 10, 2019

                                           Respectfully submitted,

                                           BRYAN CAVE LEIGHTON PAISNER LLP

                                           By:    /s/ Laurie Belony
                                                   Jay P. Warren
                                                   Laurie Belony
                                           1290 Avenue of the Americas
                                           New York, New York 10104
                                           212-541-2000 (phone)
                                           jpwarren@bclplaw.com
                                           laurie.belony@bclplaw.com
                                           Attorneys for Plaintiff




                                              7
601163397.4
